Citation Nr: 1754246	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  07-26 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  He died in October 2011.  The appellant is his surviving spouse.  She has been substituted as the appellant in place of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board remanded this matter in July 2011.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2011.  The Veteran's wife, T.B., was also present as a witness.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's diagnosed PTSD was related to military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107(b) (2002); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2017); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304 (f) (2017). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Here, the Veteran contends that he experienced several personal assaults during service.  Specifically, he reports 1) during boot camp he was held down, threatened, and hit as his bunkmate was beaten and thrown out of a fourth story window to his death; 2) on ship he and another sailor were locked in the laundry room and threatened with death by a mentally unstable sailor armed with a knife; 3) on ship Marines beat a drunken sailor to death after the Veteran was told by the Marines to leave the area; and 4) after he testified for the Marines and they were not punished, he was beaten by his shipmates with a "dogging wrench."  The Veteran reports being hospitalized after incidents 1 and 4.   

Initially, the Board notes that the Veteran's entrance examination report revealed a normal psychiatric evaluation.  The Veteran's service treatment and personnel records are silent for any reports of the personal assault or any treatment for a psychiatric disorder. 

In January 2006, the Veteran submitted a lay statement regarding his claim.  He reported being treated for depression, anxiety and panic attacks over the past 35 years.  He described seeking private counseling where he discussed his panic attacks and nightmares.  He was also addicted to prescription drugs the first 15 years after service.  The Veteran stated that his private physician who he saw for his PTSD counseling sessions told him his avoidance was a symptom of PTSD.  After each counseling session, the Veteran said that his family noticed him coming home very uptight and withdrawn.

The Veteran's wife submitted a lay statement in April 2006.  The wife stated that she and the Veteran had been married over 35 years and dated during the Veteran's tour of duty in Vietnam.  She said that he was a different person when he got home.  She described days and weeks when he did not get out of bed and where he was sick and depressed.  She reported that it was not until he began receiving PTSD counseling, that her and the Veteran realized how those attacks and injuries affected the Veteran's mind and influenced his health.

In April 2006, the Veteran's private physician provided a statement regarding the Veteran's PTSD.  The private physician noted that he had seen the Veteran for 27 individual counseling sessions since July 2005.  The Veteran reported his personal assault incidents in service, and the private physician opined that it was more likely than not that the Veteran presented enough distressing, intrusive memories and he reported enough re-experiencing of his memories of the traumas he experienced to be considered at least severely impaired by those symptoms.  Thus, he fully met the diagnosis for PTSD.

The Veteran's wife submitted another lay statement in November 2014.  The wife reported that she dated the Veteran throughout service and knew about all of the incidents he reported.  She stated that she did not have an exact record of dates or names of witnesses because these incidents happened over 45 years ago.  She described his health as poor ever since leaving service.  The Board finds these statements from the Veteran and his wife, as well as his private physician to be competent and credible.   The Board also notes that no VA examination was provided to the Veteran before he died in October 2011.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304 (f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that something more than medical nexus evidence is required for 'credible supporting evidence' in personal-assault cases). 

The Board finds the Veteran's medical records to be highly probative in corroborating the in-service event.  Although the treatment records are based on statements made to the mental health professionals by the Veteran, the Court has held that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Furthermore, the Federal Circuit has held that medical evidence may be used to corroborate a personal-assault stressor.  Menegassi, 683 F.3d at 1382.  Here, the Veteran's in-service personal assault is documented in the medical evidence and the April 2006 private physician rendered a diagnosis of PTSD as a result of the Veteran's military service. 

In light of the lay statements from the Veteran's wife and the Veteran, and the April 2006 letter from the Veteran's private physician rendering a diagnosis of PTSD as a result of military service, and after resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record sufficiently satisfies the criteria to establish service connection for PTSD.  Accordingly, service connection for PTSD is warranted.


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


